EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Judd on 8/30/2022.

The application has been amended as follows:
In claim 18, line (c):
“R2” has been replaced with ---R2---. 

In claim 21:
“The method” has been replaced with ---The antibody-drug conjugate---.

In claim 21, line (c):
“R2” has been replaced with ---R2---. 

In claim 22:
“The substituted dinucleotide” has been replaced with ---The antibody-drug conjugate---.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wu et al (Molecular Cancer Therapeutics, 2006, Vol. 5, pp. 52-59) teach G5 PAMAM dendrimer bioconjugates comprising cetuximab and methotrexate, wherein approximately one dendrimer was linked to each molecule of cetuximab (title and page 55, second column, lines 11-12).  Wu et al teach that the average number of methotrexate molecules per molecule of G5 was 12.6 (page 55, second column, lines 2-5).  Wu et al teach that the PAMAM dendrimer was reacted with the methotrexate at a ratio of 1:1 and that attempts to increase the ratio to 1:1.5 or 1:2 resulted in formation of a precipitate (page 55, first column, lines 5-9).  One of skill in the art would understand that the PAMAM dendrimer reaction with methotrexate was limited to about 12.6 molecules of methotrexate to one molecule of G5 PAMAM before insolubility of the PAMAM-methotrexate adduct occurred, resulting in precipitation.  The prior art fails to teach or suggest modified auto-parylated PARP which functions as a dendrimer-like scaffold for an antibody and active agent, wherein the ratio of antibody modified parylated PARP to the active agent can range from 1:10 to about 1:100.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643